PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/102,699
Filing Date: 13 Aug 2018
Appellant(s): Haihui Qi; Matthew Bryan Hiebert



__________________
Laurence J. Shaw 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/30/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.

35 USC 102 Rejections of Claim 11

102 rejection over Lincoln

Appellant argues that the categorization of claim 11 lines 13-19 as intended use limitations is inappropriate. This is not persuasive. 

This section of the claim specifically describes an intended use of the device. Further, “categorization” of limitations as an intended use does not change the application of prior art to the claims. Whether or not this language is “categorized” as intended use language, the limitations claimed must be met and the uses able to be performed with the device of the prior art. In this case, these limitations are met. 

Appellant argues that the device of Lincoln cannot be used to perform the maneuver described in Claim 11 lines 13-19 due to the recitations of a “first width, second width, third width, and first length.” This is not persuasive.  

Initially, the examiner notes that no specific dimensions are recited in this claim for these widths and length. Therefore, any widths and length that meet the stated intended use read on the claims. 
Further, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regardless of how much of the recitations in lines 13-19 are “structure” and how much are “intended use,” a distinction must be made, structurally, over the prior art, in order to overcome the prior art. In this case, the only argued distinction is that the general recitations of widths and a length that can be used a certain way somehow distinguish over the art. This is not persuasive. 
The device of Lincoln is shown sized in reference to a user’s hand in fig. 1. As Appellant notes, Lincoln also discloses the use of the device in the palm of a user’s hand where several fingers can be located on one ball end of the device as other fingers are simultaneously located at the other ball end of the device (Lincoln, page 1 lines 48-58). This drawing and disclosure specifically teach a device that is sized within a range that would allow for Appellant’s intended use maneuver, meeting the claimed limitations. The device of Lincoln can be held at a midpoint between a middle and pointer finger, can be rolled starting from this point over the back of the middle finger and then held at the midpoint of the connecting shaft between the middle finger and the ring finger. Nothing about this procedure is precluded by the device of Lincoln, either by its size or by some other structure. Since all of these recited intended uses can be performed with the device of Lincoln, it meets the claims. 
Appellant further argues that performing this maneuver with the device of Lincoln would require “considerable dexterity.” This argument does not obviate the rejection. It is not relevant how much dexterity would be required to perform the intended use. The only question is whether or not the device is capable of being used in the manner claimed. In this case, since it is shown and described in relation to a user’s hand, providing a general size for the device, it is clear that the device of Lincoln is capable of being used this way, regardless of how much dexterity would be required, meeting the claimed limitations. 
Finally, the recitations here rely on the “fingers” of “a player.” The examiner notes that these limitations are extremely broad as the sizes of human hands can be anything between the smallest infant hand to as large as the largest human hand. This wide size range makes this claim language extremely broad. Even if Appellant could somehow demonstrate that one user cannot perform this intended maneuver with the device of Lincoln, another user with differently sized hands would still be able to perform the maneuver, meeting the claim limitations. 

102 Rejection over Stilson

Appellant argues that the categorization of claim 11 lines 13-19 as intended use limitations is inappropriate. This is not persuasive. 

This section of the claim specifically describes an intended use of the device. Further, “categorization” of limitations as an intended use does not change the application of prior art to the claims. Whether or not this language is “categorized” as intended use language, the limitations claimed must be met and the uses able to be performed with the device of the prior art. In this case, these limitations are met. 

Appellant argues that the device of Stilson cannot be used to perform the maneuver described in Claim 11 lines 13-19 due to the recitations of a “first width, second width, third width, and first length.” This is not persuasive.  

Initially, the examiner notes that no specific dimensions are recited in this claim for these widths and length. Therefore, any widths and length that meet the stated intended use read on the claims. 
Further, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regardless of how much of the recitations in lines 13-19 are “structure” and how much are “intended use,” a distinction must be made, structurally, over the prior art, in order to overcome the prior art. In this case, the only argued distinction is that the general recitations of widths and a length that can be used a certain way somehow distinguish over the art. This is not persuasive. 
The device of Stilson is shown sized in reference to a user’s head / body in fig’s 5 and 6. Further, as Appellant notes, dimensions of the device are given (column 4 lines 17-20). These dimensions, a half inch to a couple of inches, clearly fit within a user’s hand. Since the device could fit into a user’s hand, a user could perform Appellant’s recited intended use maneuver, meeting the claimed limitations. The device of Stilson can be held at a midpoint between a middle and pointer finger, can be rolled starting from this point over the back of the middle finger and then held at the midpoint of the connecting shaft between the middle finger and the ring finger. Nothing about this procedure is precluded by the device of Stilson, either by its size or by some other structure. Since all of these recited intended uses can be performed with the device of Stilson, it meets the claims. 
Appellant further argues that performing this maneuver with the device of Stilson would require “considerable dexterity.” This argument does not obviate the rejection. It is not relevant how much dexterity would be required to perform the intended use. The only question is whether or not the device is capable of being used in the manner claimed. In this case, since the device is sized so that it is capable of being held in a user’s hand and between a user’s fingers, it is clear that the device of Stilson is capable of being used this way, regardless of how much dexterity would be required, meeting the claimed limitations. 
Finally, the recitations here rely on the “fingers” of “a player.” The examiner notes that these limitations are extremely broad as the sizes of human hands can be anything between the smallest infant hand to as large as the largest human hand. This wide size range makes this claim language extremely broad. Even if Appellant could somehow demonstrate that one user cannot perform this intended maneuver with the device of Stilson, another user with differently sized hands would still be able to perform the maneuver, meeting the claim limitations. 

102 Rejection over Hillman

Appellant argues that the categorization of claim 11 lines 13-19 as intended use limitations is inappropriate. This is not persuasive. 

This section of the claim specifically describes an intended use of the device. Further, “categorization” of limitations as an intended use does not change the application of prior art to the claims. Whether or not this language is “categorized” as intended use language, the limitations claimed must be met and the uses able to be performed with the device of the prior art. In this case, these limitations are met. 

Appellant argues that the device of Hillman cannot be used to perform the maneuver described in Claim 11 lines 13-19 due to the recitations of a “first width, second width, third width, and first length.” This is not persuasive.  

Initially, the examiner notes that no specific dimensions are recited in this claim for these widths and length. Therefore, any widths and length that meet the stated intended use read on the claims. 
Further, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regardless of how much of the recitations in lines 13-19 are “structure” and how much are “intended use,” a distinction must be made, structurally, over the prior art, in order to overcome the prior art. In this case, the only argued distinction is that the general recitations of widths and a length that can be used a certain way somehow distinguish over the art. This is not persuasive. 
The device of Hillman is shown sized in reference to a user’s foot in fig’s 3-5. Further, as Appellant notes, dimensions of the device are given (column 3 lines 30-37 and lines 51-55). These dimensions, an inch to a couple of inches, clearly fit within a user’s hand. Since the device could fit into a user’s hand, a user could perform Appellant’s recited intended use maneuver, meeting the claimed limitations. The device of Hillman can be held at a midpoint between a middle and pointer finger, can be rolled starting from this point over the back of the middle finger and then held at the midpoint of the connecting shaft between the middle finger and the ring finger. Nothing about this procedure is precluded by the device of Hillman, either by its size or by some other structure. Since all of these recited intended uses can be performed with the device of Hillman, it meets the claims. 
Appellant further argues that performing this maneuver with the device of Hillman would require “considerable dexterity.” This argument does not obviate the rejection. It is not relevant how much dexterity would be required to perform the intended use. The only question is whether or not the device is capable of being used in the manner claimed. In this case, since the device is sized so that it is capable of being held in a user’s hand and between a user’s fingers, it is clear that the device of Hillman is capable of being used this way, regardless of how much dexterity would be required, meeting the claimed limitations. 
Finally, the recitations here rely on the “fingers” of “a player.” The examiner notes that these limitations are extremely broad as the sizes of human hands can be anything between the smallest infant hand to as large as the largest human hand. This wide size range makes this claim language extremely broad. Even if Appellant could somehow demonstrate that one user cannot perform this intended maneuver with the device of Hillman, another user with differently sized hands would still be able to perform the maneuver, meeting the claim limitations.

35 USC 102 Rejections of Claims 12-15

102 Rejection over Lincoln

Appellant again argues that the limitations in claims 12-15 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of these claims is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. 

Appellant argues that claims 12-15 recite width and length dimensions of the device that are defined by “very particular distances on a human hand.” This is not persuasive. 

Widths and lengths defined by features of a human hand are not particular, they are extremely broad. As noted above, the size range for a human hand is extremely large, therefore, the scope of these claims is extremely broad. These claims essentially define half of the length of the device being less than a distance between distal knuckles of ring and middle fingers, when separated fully. So, if a user exists that can separate their fingers wider than half the length of the device, these limitations are met. 
In this case, as noted above, the device of Lincoln is shown in relation to a human hand in fig. 1. It is clear from this figure that the user’s fingers shown could be separated larger than half the length of the device, meeting the claim limitations. Further, since the size ranges and distances between various user’s fingers is extremely broad, a person with very large hands certainly would be able to separate their fingers larger than half the length of the device, meeting these limitations. Appellant appears to believe that there are more limitations in the claims than currently exist. These recitations are extremely broad and met by the device of Lincoln.  

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments. 

102 Rejection over Stilson

Appellant again argues that the limitations in claims 12-15 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of these claims is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. 

Appellant argues that claims 12-15 recite width and length dimensions of the device that are defined by “very particular distances on a human hand.” This is not persuasive. 

Widths and lengths defined by features of a human hand are not particular, they are extremely broad. As noted above, the size range for a human hand is extremely large, therefore, the scope of these claims is extremely broad. These claims essentially define half of the length of the device being less than a distance between distal knuckles of ring and middle fingers, when separated fully. So, if a user exists that can separate their fingers wider than half the length of the device, these limitations are met. 
In this case, as noted above, the device of Stilson is disclosed to be 4.75” in length. Therefore, any user that can separate their fingers at the knuckles greater than 2.375”, meets these limitations. As previously discussed, since the size ranges and distances between various user’s fingers is extremely broad, a person with very large hands certainly would be able to separate their fingers larger than 2.375”, meeting these limitations. Appellant appears to believe that there are more limitations in the claims than currently exist. These recitations are extremely broad and met by the device of Stilson.  

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments.

102 Rejection over Hillman

Appellant again argues that the limitations in claims 12-15 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of these claims is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. 

Appellant argues that claims 12-15 recite width and length dimensions of the device that are defined by “very particular distances on a human hand.” This is not persuasive. 

Widths and lengths defined by features of a human hand are not particular, they are extremely broad. As noted above, the size range for a human hand is extremely large, therefore, the scope of these claims is extremely broad. These claims essentially define half of the length of the device being less than a distance between distal knuckles of ring and middle fingers, when separated fully. So, if a user exists that can separate their fingers wider than half the length of the device, these limitations are met. 
In this case, as noted above, the device of Hillman is disclosed to be 6” in length. Therefore, any user that can separate their fingers at the knuckles greater than 3”, meets these limitations. As previously discussed, since the size ranges and distances between various user’s fingers is extremely broad, a person with very large hands certainly would be able to separate their fingers larger than 3”, meeting these limitations. Appellant appears to believe that there are more limitations in the claims than currently exist. These recitations are extremely broad and met by the device of Hillman.  

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments.

35 USC 102 Rejections of Claim 17

102 Rejection over Lincoln

Appellant again argues that the limitations in claim 17 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of the limitations in claim 17 is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. Further, this claim specifically describes a use of the device where it can be held between specific fingers at specific points, which is an intended use. 

Appellant argues that the specific maneuver in claim 17 cannot be performed with the device of Lincoln. This is not persuasive. 

Claim 17 recites the third width (the width of the connecting shaft at the midpoint, see claim 11 line 12) is such that it can be held between a specific portion of a user’s thumb and middle finger. Fig. 1 of Lincoln shows the device in relation to a user’s hand, and, it is clear from this figure that the device is sized so that a user could place the midpoint of the shaft between a thumb and middle finger, meeting these recitations. Again, Appellant believes there are more limitations in the claims than currently exist. Since the device is fully capable of being used this way, it meets the claims. 

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments.

102 Rejection over Stilson

Appellant again argues that the limitations in claim 17 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of the limitations in claim 17 is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. Further, this claim specifically describes a use of the device where it can be held between specific fingers at specific points, which is an intended use. 

Appellant argues that the specific maneuver in claim 17 cannot be performed with the device of Stilson. This is not persuasive. 

Claim 17 recites the third width (the width of the connecting shaft at the midpoint, see claim 11 line 12) is such that it can be held between a specific portion of a user’s thumb and middle finger. Stilson discloses the midpoint of the connecting shaft to be 3.75” in circumference (which is a 1.19” diameter / width) (column 4 lines 18-19). Since a user exists who could place their thumb and middle finger around a width of 1.19”, these claim limitations are met. Again, Appellant believes there are more limitations in the claims than currently exist. Since the device is fully capable of being used this way, it meets the claims. 

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments.


102 Rejection over Hillman

Appellant again argues that the limitations in claim 17 are not intended use recitations and should not be categorized as such. This argument is not persuasive. 

The examiner again notes that the “categorization” of the limitations in claim 17 is not particularly relevant to the present issue. The issue is whether the limitations are met in the prior art. In this case, they are. Further, this claim specifically describes a use of the device where it can be held between specific fingers at specific points, which is an intended use. 

Appellant argues that the specific maneuver in claim 17 cannot be performed with the device of Hillman. This is not persuasive. 

Claim 17 recites the third width (the width of the connecting shaft at the midpoint, see claim 11 line 12) is such that it can be held between a specific portion of a user’s thumb and middle finger. Hillman discloses the width of the connecting shaft at the midpoint to be less than 1.5” (column 2 lines 53-55 diameter of connecting shaft is 1.5” at the ends, midpoint is shown to be smaller than this in fig. 2). Since a user exists who could place their thumb and middle finger around a width of 1.5”, these claim limitations are met. Again, Appellant believes there are more limitations in the claims than currently exist. Since the device is fully capable of being used this way, it meets the claims. 

Appellant again argues about the intended use of the device recited in claim 11. These arguments are not persuasive. See above for response to these arguments.

35 USC 103 Rejections of Claim 10

It is noted here that there do not appear to be arguments directed to independent claim 7. While claim 7 is mentioned in the arguments regarding claim 10, the arguments appear to only argue for claim 10 and conclude that claim 10 should be allowable. Therefore, is presumed that the rejection of claim 7 is conceded. 

103 Rejection over Lincoln

Appellant argues that claim 10 should be allowable because the specific dimensions claimed produce a device that can be used for “finger manipulation maneuvers.” This argument is not persuasive. 

As was noted in the rejection, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Since, as has been discussed above, the device of Lincoln can be used to perform all of the claimed “finger manipulation maneuvers,” merely claiming specific dimensions that would make these maneuvers more convenient for a particular type of user or for a particularly sized user’s hand / fingers, these recitations of relative dimensions are not a patentable advance. 
Lincoln shows / describes a device that is sized for manipulation by a user’s hand and fingers and that can be used to perform all of the claimed maneuvers. Lincoln also discloses that the device is shaped identically to Appellant’s claimed device, structurally. Specifically, the exterior shape including the first and second bell ends that are identical widths with a connecting shaft, the ends being larger in width than the connecting shaft, and the device having cylindrical symmetry and mirror symmetry.  Therefore, the minor distinction of claiming relative dimensions that would not produce any performance difference between the claimed device and the prior art is not a patentable advance. 
Regarding the various “performance differences” argued, see previous arguments above directed to the specific maneuvers claimed. Specifically, since all of the claimed intended uses / maneuvers can be performed by the device of the prior art, there is no performance distinction produced by claiming specific dimensions and, therefore, these specific dimensions are an obvious matter of engineering design choice, and are not patentably distinct features. 

103 Rejection over Stilson

Appellant argues that claim 10 should be allowable because the specific dimensions claimed produce a device that can be used for “finger manipulation maneuvers.” This argument is not persuasive. 

As was noted in the rejection, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Since, as has been discussed above, the device of Stilson can be used to perform all of the claimed “finger manipulation maneuvers,” merely claiming specific dimensions that would make these maneuvers more convenient for a particular type of user or for a particularly sized user’s hand / fingers, these recitations of relative dimensions are not a patentable advance. 
Stilson shows / describes a device that is sized for manipulation by a user’s hand and fingers and that can be used to perform all of the claimed maneuvers. Stilson also discloses that the device is shaped identically to Appellant’s claimed device, structurally. Specifically, the exterior shape including the first and second bell ends that are identical widths with a connecting shaft, the ends being larger in width than the connecting shaft, and the device having cylindrical symmetry and mirror symmetry.  Therefore, the minor distinction of claiming relative dimensions that would not produce any performance difference between the claimed device and the prior art is not a patentable advance.
Regarding the various “performance differences” argued, see previous arguments above directed to the specific maneuvers claimed. Specifically, since all of the claimed intended uses / maneuvers can be performed by the device of the prior art, there is no performance distinction produced by claiming specific dimensions and, therefore, these specific dimensions are an obvious matter of engineering design choice, and are not patentably distinct features. 

103 Rejection over Hillman

Appellant argues that claim 10 should be allowable because the specific dimensions claimed produce a device that can be used for “finger manipulation maneuvers.” This argument is not persuasive. 

As was noted in the rejection, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Since, as has been discussed above, the device of Hillman can be used to perform all of the claimed “finger manipulation maneuvers,” merely claiming specific dimensions that would make these maneuvers more convenient for a particular type of user or for a particularly sized user’s hand / fingers, these recitations of relative dimensions are not a patentable advance. 
Hillman shows / describes a device that is sized for manipulation by a user’s hand and fingers and that can be used to perform all of the claimed maneuvers. Hillman also discloses that the device is shaped identically to Appellant’s claimed device, structurally. Specifically, the exterior shape including the first and second bell ends that are identical widths with a connecting shaft, the ends being larger in width than the connecting shaft, and the device having cylindrical symmetry and mirror symmetry.  Therefore, the minor distinction of claiming relative dimensions that would not produce any performance difference between the claimed device and the prior art is not a patentable advance.
Regarding the various “performance differences” argued, see previous arguments above directed to the specific maneuvers claimed. Specifically, since all of the claimed intended uses / maneuvers can be performed by the device of the prior art, there is no performance distinction produced by claiming specific dimensions and, therefore, these specific dimensions are an obvious matter of engineering design choice, and are not patentably distinct features. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711    

                                                                                                                                                                                                    Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.